Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000567
                                                       24-APR-2014
                                                       09:53 AM




                        SCPW-14-0000567


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  STATE OF HAWAI'I, Respondent,


                               vs.


                   ROY ALAN COSTA, Petitioner.



                       ORIGINAL PROCEEDING

                       (CR. NO. 00-1-0253)


        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and

     Circuit Judge Nakasone, assigned by reason of vacancy)


          Upon consideration of petitioner Roy Alan Costa’s


petition for a writ of habeas corpus, filed on April 8, 2014, and


the record, it appears that petitioner has alternative means to


seek relief and presents no special reason for this court to


invoke its jurisdiction at this time.     See Oili v. Chang, 57 Haw.
411, 412, 557 P.2d 787, 788 (1976) (the supreme court “will not


exercise its original jurisdiction in habeas corpus proceedings


when relief is available in a lower court and no special reason


exists for invoking its jurisdiction”).    Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

habeas corpus is denied.

          DATED: Honolulu, Hawai'i, April 24, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack


                              /s/ Karen T. Nakasone